DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 22, 2022 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPN. 5,507,902 to Wyner.
Regarding Claims 1, 18-19
	Wyner teaches a composite comprising a main body of cured reaction resin such as a urethane film comprising at least one textured adhesive bonding surface, wherein the texture is provided by a laminate layer detachably connected to the at least one textured adhesive bonding surface such that detaching of the laminate layer from the at least one textured adhesive bonding surface of the main body exposes the at least one textured adhesive bonding surface (Wyner, abstract).
Regarding the limitations of “for adhesively bonding to an article other than a laminate layer”, “detaching of the laminate layer from the at least one textured adhesive bonding surface of the main body exposes the at least one textured adhesive bonding surface” and “wherein the laminate layer is a protective layer during the storage of the molded part”, these limitations are intended use limitations. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  
Regarding the limitation of “the laminate layer remains on the textured adhesive bonding surface of the main body after being removed from a mold,” this limitation is a product-by-process limitation. Absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.
of the present invention
Claim(s) 2-4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wyner as applied to claims 1 and 18-19 above, in view of USPN. 3,961,125 to Suminokura.
Regarding Claims 2-4 and 17
	Wyner teaches that the laminate layer may be a fabric but does not teach the specific structure of suitable fabrics (Wyner, column 6, lines 4-7). However, Suminokura teaches a composite structure comprising a fabric carrier layer which is removable (Suminokura, abstract). Suminokura teaches that exemplary fabric structures of woven and non-woven textiles are plain woven and fleece non-wovens (Id., column 3, lines 1-24). It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the composite of Wyner and to utilize as the nonwoven or woven fabrics, plain woven or nonwoven fleece fabrics as exemplified by Suminokura, motivated by the desire to form a conventional composite utilizing common nonwoven and woven fabrics for use in composite materials. 
Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wyner as applied to claims 1 and 18-19 above, in view of USPN. 3,861,937 to Hanneken.
Regarding Claims 5-6
	Wyner teaches that the resin is a urethane but does not specifically teach that the resin comprises a resin and a curing agent. However, Hanneken teaches a similar urethane composite laminated to a temporary carrier layer which may be formed of a fabric (Hanneken, abstract, column 5, lines 45-53). Hanneken teaches that the urethane comprises crosslinking agents useful to crosslink the polyurethane, fillers and accelerators (Id., column 3, lines 31-46, column 4, lines 43-60, column 5, lines 9-29). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the composite of Wyner and to utilize urethane resin which comprises crosslinking agents, fillers and/or accelerators, motivated by the desire to form a conventional composite comprising a urethane which is produced faster and easier and results in improved physical properties and characteristics. 
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198. The examiner can normally be reached Monday-Friday 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 5712727783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT TATESURE/Primary Examiner, Art Unit 1786